Citation Nr: 0731033	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-03 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956 and from March 1956 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran appeared before the undersigned at a hearing at 
the RO in June 2007.  A copy of the hearing transcript has 
been associated with the claims folder.

The issue of entitlement to a rating in excess of 10 percent 
for tinnitus was originally developed for appellate review.  
In the December 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, it was indicated that the only issue being pursued 
was "PTSD".  Accordingly, the issue of entitlement to an 
increased rating for tinnitus is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At the June 2007 Travel Board hearing, the record was left 
open for 30 days in order to afford the veteran the 
opportunity to submit additional evidence in support of his 
appeal.  In June 2007 and again in August 2007, private 
medical evidence was submitted.  This evidence pertains 
directly to the issue on appeal before the Board and was not 
accompanied by a waiver of consideration by the agency of 
original jurisdiction.  Pursuant to 38 C.F.R. § 20.1304(c), 
if such a waiver is not obtained, the Board must refer the 
case to the agency of original jurisdiction for review.  
Therefore, the Board may not proceed with appellate review at 
this time.

While the case is in remand status, an updated duty to notify 
and assist notice letter should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
new duty to notify and assist letter, 
compliant with current VA law and 
regulations and case law.

2.  The claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, which specifically 
discusses all evidence added to the 
record since the issuance of the most 
recent supplemental statement of the 
case.  After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

